COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-330-CV
 
COLUMBIA MEDICAL CENTER OF                                         APPELLANTS
ARLINGTON, SUBSIDIARY,
L.P., D/B/A 
MEDICAL CENTER OF
ARLINGTON, 
AND
JANE DOE NURSE                                                                        
                                                   V.
 
ST. PAUL FIRE AND MARINE INSURANCE                                APPELLEES
COMPANY
AND STEVEN SZLOBODA                                                      
                                                                                                        
                                               ----------
            FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: January 31,
2008 




[1]See Tex. R. App. P. 47.4.